Earl Warren: Number 9, Robert Shelton, Petitioner, versus United States. Mr. Rauh you may proceed with your argument.
Joseph L. Rauh, Jr.: May it please the Court. What is under review here is the conviction of petitioner, Robert Shelton, a copyeditor on the New York Times for contempt of Congress in refusing to answer two questions concerning communism put to him by the Senate Internal Security Subcommittee in 1956. Petitioner, despite an unblemished record and his ability to keep his job was sentenced to six months in jail and his conviction was affirmed by the Court of Appeals for the District of Columbia Section. The facts are these. It's hard to know just how this investigation got started, but since Chairman Eastland suggested that it starts with a man Winston Burdett, we will assume that in someway, the overall investigation got started through him. In June of 1955, Winston Burdett, a CBS radio commentator testified before the Senate Internal Security Subcommittee in the course of hearings on strategy and tactics of world communism, he revealed that he had been a member of the Communist Party in the late 30's and early 40's when he had been employed by the Brooklyn Eagle. He did not mention petitioner nor, and the record is clear on this, has anyone ever at any time mentioned petitioner in any public hearing. As to the private hearing, we will come to that in a moment. Well, Mr. Burdett testified in June of 1955, in November -- on November 24, 1955, an aide of the Senate Internal Security Subcommittee showed up at the New York Times with 30 subpoenas under his arm for an executive session of that committee on December 7, 1955. In order to make it easier to find the people in New York Times, had assigned a man to help locate them. So the aide of the committee went to this man and showed him some names and they finally got to a name, a subpoena for a man named Willard Shelton, a nationally known columnist. “Well,” said the man who was in the Times, “There isn't any. We have no Willard Shelton.” So there must have been some talk and it isn't clear and then the man said, “We have a few others. We have one -- we have some in the typo side, we have one on the news or editorial side.” So the aide of the committee says, “What's his name?” He says, “Well, it's Robert Shelton.” So the committee aide wasn't clear what to do so he called back to the -- subcommittee, talked to the subcommittee counsel, Mr. Sourwine, who talked to Chairman Eastland who said, “Tell him to come.” So the subcommittee aide took the subpoena and he wrote -- and it had in it -- typed-in “Willard Shelton” and he wrote-in “or Robert Shelton” and the man was brought in to receive his subpoena. Now, let me make it perfectly clear here and now, we are not raising a technical question of whether the subpoena is legal. They had issued another one we haven't -- that's of no significance. What is of significance of course is the whole case then began to revolve around the fact that the committee had no probable or any other type of cause for calling him.
Charles E. Whittaker: But the man did appear in pursuance of this subpoena?
Joseph L. Rauh, Jr.: Yes, Your Honor. On this December 7, 1955, he appeared in the executive session pursuant to this subpoena. No, I want to be more accurate. They gave him another subpoena just for himself. He could have one all by himself but the -- before December 7th, they had given him another subpoena just for Robert Shelton and he did appear on December 7, 1955 before the executive session. After preliminary questions of the most routine nature, he was asked to answer the question whether he was a member of the Communist Party. He said, I -- he pleaded the First Amendment, the scope for the committee's authority and he said, “The actual basis for the inquiry has not been stated to me nor does it appear on the subpoena.” A very significant thing then happened. Subcommittee counsel Mr. Sourwine said, “I am greatly surprised. This witness was not charged with being a communist and I am surprised that he has taken this attitude or refusing to answer this question.” That more or less wound up with a little more, the executive session, and that is not the session from which the indictment flowed.
Felix Frankfurter: Mr. Rauh, you said a minute ago, it didn't appear on the subpoena. What the -- why he was called, may I ask, were the subpoenas of this committee customarily state?
Joseph L. Rauh, Jr.: They do not sir. And of course, this was his way of saying it wasn't --
Felix Frankfurter: But I just --
Joseph L. Rauh, Jr.: -- he hasn't at all -- they did not --
Felix Frankfurter: I just want to know what the practice was. Or in -- generally, in congressional investigations in which people who are summoned to appear by compulsive, by subpoena, did the subpoena state --
Joseph L. Rauh, Jr.: They do not --
Felix Frankfurter: -- what they have -- the purpose?
Joseph L. Rauh, Jr.: They do not if Your Honor please in my experience with the House on Un-American Activities Committee, the Senate Internal Security Subcommittee, or the McClellan Labor Investigating Committee, but at least with the latter I can say that if you were to inquire, you would get very specific information.
Felix Frankfurter: They do state the -- they do give the name of the committee or the subcommittee?
Joseph L. Rauh, Jr.: Yes, Your Honor.
Felix Frankfurter: Plus the room and so on?
Joseph L. Rauh, Jr.: Yes, Your Honor. Well, he was told he would have to come back in open session and he returned on January 6, 1956 in open session and this is the session from which the indictment flowed. Well, petitioner quickly said, “I challenge the jurisdiction. I have no information to give you. I failed to see why I'm involved in this hearing.” And then above all he said, “I am a victim of accident. You subpoenaed Willard Shelton. I was the Shelton that was there. I was called.” Well, they told him nothing. They just said this -- as Mr. Sourwine put it on page 84 of the transcript, “This is absurd, answer the questions,” which he then declined to do.
John M. Harlan II: On what ground?
Joseph L. Rauh, Jr.: On these -- all of these Your Honor, the First Amendment, the jurisdiction, victim of accident.
John M. Harlan II: Not the Fifth?
Joseph L. Rauh, Jr.: Oh incrimi -- self-incrimination, no Your Honor. It's only those who plead the Fifth Amendment that don't come here, the self-incrimination is those who don't plead self-incrimination --
John M. Harlan II: (Inaudible)
Joseph L. Rauh, Jr.: -- that come here, Your Honor.
Felix Frankfurter: The counsel -- does he have counsel (Voice Overlap) --
Joseph L. Rauh, Jr.: Yes, Your Honor, and we were not his counsel but he did have counsel.
Felix Frankfurter: He did have counsel.
Joseph L. Rauh, Jr.: Well, he refused to answer three questions, two of which he was indicted and two of which he's been convicted for. He was indicted for three, “Are you a member of the party? Did you have a certain conversation with a certain person?” And both these, he refused to answer, both of these he was convicted for. Now --
Potter Stewart: He did as a matter of fact answered good many preliminary questions.
Joseph L. Rauh, Jr.: Yes, Your Honor but very -- all about his education --
Potter Stewart: Where he --
Joseph L. Rauh, Jr.: -- where he's been. Of course he answered he's been on PM, just made the victim of accident thing clear because when they asked him, “Have you been on PM? ”It's perfectly clear they were thinking of Willard Shelton who has of course been a very distinguished writer for the newspaper. Well, the trial started in January 1957 on the indictment for his refusal to answer these two questions and it was clear to everyone that our major defense would be probable cause. So we issued a subpoena for all the information they have on their -- in their files about Robert Shelton at the time they called him. What we wanted to do is to get a concession. They didn't have any. We thought that be the end of the case. The judge -- the Government argued, “Oh, you can't have that because we don't need probable cause.” The judge quashed the subpoena so we went to trial. The prosecution started in by this statement. We do not have to prove probable cause because a congressional committee can call the man off the street. That's on page 40 of the record because I thought maybe you wouldn't believe me that a representative of the United States of America had said, “We can call a man off the street.” But he said -- I must say, I said that was shocking then, and I feel the same way now, and I'm going to show that this is essentially what the position of the Government of the United States is today in this Court. But he said, “I'm not going to just rely on the man off the street doctrine. I want to prove that we had probable cause.” So he called subcommittee counsel Sourwine. Now remember that in 1957, at the executive session, subcommittee counsel Sourwine said, “I'm greatly surprised when this man -- when petitioner refused to answer,” and said, “This witness is not accused of being a communist.” Then a year later at the trial, Mr. Sourwine made a 180 degree shift. He remembered a letter, a letter with an informant pseudonym X which had been received by the Committee within one to three months prior to the December 1955 executive session. Now, all that he could remember about this letter was this one sentence approximately as I give it to you now, from this informant pseudonym X.
John M. Harlan II: Is that in the record?
Joseph L. Rauh, Jr.: Yes, oh, no, no, that's the whole point in the case Your Honor, is they wouldn't give us the letter. Mr. Sourwine's testimony and maybe the best place to show you what he said about this is Record 98 and about two lines or three lines -- three questions down, the answer -- it's fully on 132 on page 98. The committee had at the time when subpoena was issued information that a man named Shelton who was employed in the news department or city side of the New York Times, who's a member of a communist group on the time, was active in the affairs of that group and would be or should be in a position to give the committee information about the activities of that group. And then down below at the very bottom, you will see Mr. Justice Harlan, it came by a letter -- the very bottom of the page there, five lines up. Now -- so, although he had said in December 1955, he was surprised, although he had said that the man was not accused of -- of saying -- being a communist, he now says that within one to three months before that time, they've gotten this letter with the pseudonym with this information.
Potter Stewart: This is a testimony at -- at the criminal trial.
Joseph L. Rauh, Jr.: Yes, Your Honor.
Potter Stewart: And what was the date of the trial?
Joseph L. Rauh, Jr.: January 1957, about a year later. He couldn't -- he'd been surprised that -- well, naturally, on cross-examination, we brought out the inconsistencies and the incredibility of Mr. Sourwine's testimony. We asked him, “Why did you issue it to Willard Shelton if you had no name there?” Oh, no answer. “Why were you surprised if you had this letter? Why did -- why did you say he wasn't accused of -- being a communist if you had a letter that said he was accused?” He said there were 1500 or 1800 names in this letter. So we asked him, “Can you tell us anything else about this letter except this one sentence?” No, he remembered nothing about the letter except the one sentence and look at the coincidence of that one sentence he could remember. It was just those things that would rationalize, having issued a subpoena to Willard Shelton and called a man named Robert Shelton. It rationalized that we didn't have his first name, and he was on the news side of the Times. Actually, he is not, he is the copyeditor, not in the editorial side because the news side, it was (Inaudible), but that's -- I don't make anything. I'm only showing that in our judgment we have proved it was fabricated. Now --
William J. Brennan, Jr.: (Inaudible)
Joseph L. Rauh, Jr.: Didn't do it.
William J. Brennan, Jr.: Mr. Sourwine?
Joseph L. Rauh, Jr.: Well, no, no. He said -- he said they had a letter.
William J. Brennan, Jr.: (Inaudible)
Joseph L. Rauh, Jr.: He said that Mr. Robert Morris had it at the time he was (Inaudible) -- well of course, Your Honor, you see the next step. We asked him the letter.
William J. Brennan, Jr.: (Inaudible)
Joseph L. Rauh, Jr.: That -- that's just what exactly where I was. Obviously, he's saying he had this letter. Now, we were entitled to this letter under the Sixth Amendment whether I had been able to demonstrate on cross-examination a prima facie case that this was a manufactured testimony, we were entitled to it anyway. But I thought it's advisable to be cautious and so we first proved that it was manu -- we first made a prima facie case of incredibility of the witness, then we asked for the letter. We asked for the letter four times.
William J. Brennan, Jr.: And what happened?
Joseph L. Rauh, Jr.: Mr. Sourwine refused to produce it.
William J. Brennan, Jr.: (Inaudible)
Joseph L. Rauh, Jr.: Oh yes Your Honor. We kept asking the judge. But Mr. Sourwine kept saying he wouldn't produce it and the judge was in this dilemma. There is nothing confidential about the letter anyway because there is a pseudonym. We couldn't -- and we're not now talking about an informant's privilege because we haven't reached that yet. The letter itself doesn't giveaway anything. It's a -- it had a pseudonym. The judge had this dilemma. Sourwine said, he wasn't -- he wouldn't produce the letter. The judge, we told --
William J. Brennan, Jr.: Who's the judge?
Joseph L. Rauh, Jr.: The judge was Mr. -- Judge Rizley of a -- a visiting judge at this time and so the judge had this dilemma. He wasn't sure exactly -- he saw our point that Sixth Amendment gave us the right to the letter, but he said, “I don't think you need probable cause anyway and so I'm not going to give you the letter.” And then a little later, the Judge said to me at one time, he said, “Mr. Rauh, I've got a theory of probable cause. The probable cause at the open hearing comes from the closed hearing.” And I said, “Yes, Your Honor. But under Silverthorne and Nardone, you couldn't possibly use the fruits of one wrongful calling to make a rightful calling” and I guess I scared him off with that because there's nothing in the opinion at the end making that point and the Government doesn't raise it here and of course they couldn't because it wasn't their theory of probable cause. The only theory of probable cause that's been offered at the trial was Mr. Sourwine's theory that he had a letter which we said he didn't have and which he wouldn't produce.
Felix Frankfurter: Was Mr. Morris called as a witness?
Joseph L. Rauh, Jr.: No, Your Honor.
Felix Frankfurter: Was he available?
Joseph L. Rauh, Jr.: He was a judge at that time. I don't know whether -- I don't know whether he's available or not.
Felix Frankfurter: I don't mean Judge Morris. This is Robert Morris (Voice Overlap) --
Joseph L. Rauh, Jr.: Yes, he was a judge in the court, in a municipal court in New York, if Your Honor please. I don't know whether he was (Voice Overlap) --
Felix Frankfurter: (Inaudible)
Joseph L. Rauh, Jr.: Yes, Your Honor. The court after all this -- all this -- this -- the court then makes its decision. And the court says, “It's not judiciably reviewable. You don't -- we won't look.” And the Court makes its basic decision that you don't -- the Government does not have to prove probable cause when challenged. He did say as afterthought that the -- that the committee could call anybody off the times. After all he said there was some testimony of communism off the times, therefore you could anybody and that's probable cause. The Court of Appeals held and I think this is where he's looking at on page 244 of the record, the Court of Appeals' decision is, “You can call anybody off the working press because there was evidence of Communism on the working press.” In other words, they said, “You can call anybody you want from the newspaper industry because there was some evidence that were some Communists in the newspaper industry.” This is -- this is on page 244. After the important revelations of (Inaudible) which I told you where there had been communists in the Brooklyn Eagle in the 1930's and early 1940's, that were surely not a dragnet process to call upon as a member of the working press to check on possible Communist Party activities among his fellow employees. Well, as you can guess, the Government has dropped that theory. The Government has completely dropped any thought that you could say it was probable cause to call a man at random off the press because there was some other Communists on the press. They don't argue that in this Court, therefore, the theory of the -- of the affirmance has been dropped. The theory of the judge in which he tried once, but then dropped that you could get probable cause from a bad calling has been dropped.
Charles E. Whittaker: Mr. Rauh, if I may ask you please sir? Just what do you contemplate to mean when you say, to use the phrase, “probable cause” --
Joseph L. Rauh, Jr.: I contemplate --
Charles E. Whittaker: -- in this sense?
Joseph L. Rauh, Jr.: I contemplated, if Your Honor please, two things. I contemplate probable cause to believe that the witness will have testimony pertinent to the matter under inquiry. Probable cause that the witness will have testimony pertinent to the question under inquiry, that's what I mean by it. The Government as I'm coming to, has a diluted theory which I would like to come to, but to me probable cause means probability that this man will have evidence pertinent and relevant to the question under inquiry.
Charles E. Whittaker: And that's the -- that's the Government's obligation to show?
Joseph L. Rauh, Jr.: At least when challenged, if Your Honor please. I know, I would -- if you haven't challenged it and we haven't made probable cause an issue, I don't say they would have had to prove it. I don't -- I haven't -- I don't have to carry such a burden. Maybe they would have, but in this case, I shall probable cause before trial, at trial, Court of Appeals and as you can see, I -- I'm relying on it here.
John M. Harlan II: You're assuming in your probable cause argument that this is a legitimate congressional inquiry, in other words, an inquiry in aid of a legislative purpose.
Joseph L. Rauh, Jr.: Yes, Your Honor.
John M. Harlan II: That's the premise --
Joseph L. Rauh, Jr.: Yes, Your Honor.
John M. Harlan II: -- which you started for your probable cause argument?
Joseph L. Rauh, Jr.: Yes, Your Honor.
John M. Harlan II: In other words, you're not arguing that probable cause was in fact -- or in determining whether this is exposure for exposure's sake and whatnot.
Joseph L. Rauh, Jr.: No, Your Honor.
Charles E. Whittaker: (Inaudible) probable cause is shown by legally competent evidence?
Joseph L. Rauh, Jr.: Oh, precisely Your Honor.
Charles E. Whittaker: And then you're relying in the Fourth Amendment here?
Joseph L. Rauh, Jr.: I'm relying on the Fourth and First and the Fifth.
Charles E. Whittaker: But what about the Griffin case and the Carroll case, which say that you don't have to show even probable cause to sustain a search by legally competent evidence, but that it may be done even by hearsay.
Joseph L. Rauh, Jr.: I'm not -- that is not my reading of those cases because if you take even the Roviaro case, this Court's statement there on the -- on a very identical point Your Honor was in probable cause cases, “The Government has been required to disclose the identity of the informant when there was sufficient evidence apart from his confidential communication.” We're not even asking for that far. We're simply asking that the Sixth Amendment apply to a document which we were -- which first, would apply whether I had demonstrated that Mr. Sourwine was prime facie not telling the truth, and second, whether it would be a fortiori when you'd made this much of a case, Your Honors.
Charles E. Whittaker: In the application of the Jenkins doctrine?
Joseph L. Rauh, Jr.: No, no, no. Oh man, not -- not at all. We put probable cause an issue. Mr. Sourwine testified it's all wrapped up in one little piece of paper. Certainly, we have the right to that piece of paper. The Sixth Amendment is -- is -- is not applicable on a criminal trial. Now, the Government drops what the Court of Appeals relied on but it's got four arguments here and I like to take them up one-by-one and maybe I could come back to --
William J. Brennan, Jr.: Just to be sure because I expect the clause of the Sixth Amendment, you're invoking these rights to (Inaudible)
Joseph L. Rauh, Jr.: Yes, Your Honor.
William J. Brennan, Jr.: (Inaudible)
Joseph L. Rauh, Jr.: No, I met this confrontation sir. Now, the Government makes four arguments here, dropping the one that Court of Appeals relied on and the afterthought of the District Court. The Government, first, says, “We didn't raise it.” Now honestly, when you come in and say you're a victim of accident, when -- well, as matter of fact, what the Government says that we didn't raise it, they admit. I must say the Government sometimes -- it kind of amazes me. The Government says, “You raised probable cause.” They concede this at pages 14 and 30 of their brief. We raised probable cause but that doesn't raise the Fourth Amendment. What kind of a -- a pleading -- this isn't -- it was Robert Shelton that went before that committee, not Sergeant Hawkins in common law pleading. The Government admits, “We raised probable cause” and said, “We didn't raise the Fourth Amendment.” Well --
Felix Frankfurter: May I -- may I go back here on the Fourth, but may I go back or down to the Sixth, do you emphasize the Sixth? What part of the Sixth?
Joseph L. Rauh, Jr.: Confrontation, if Your Honor please.
Felix Frankfurter: Confrontation of what?
Joseph L. Rauh, Jr.: Of the witness -- by the witness -- by the witnesses against him which would include if Mr. Sourwine is relying upon a piece of paper.
Felix Frankfurter: But he said he hasn't got it.
Joseph L. Rauh, Jr.: No, he didn't Your Honor. I'm sorry.
Felix Frankfurter: He said -- he said it's in the possession now of Mr. Morris.
Joseph L. Rauh, Jr.: He didn't indicate the slightest difficulty in getting it. They never --
Felix Frankfurter: It's said in the record and he said he -- “I think it is locked in the safe of the present chief counsel Robert Morris.” “Is that (Inaudible) Internal Security Committee?” “I'm unable to say for sure, but I doubt it.” “Why do you doubt it?” “I think it is locked in the safe of the present chief counsel, Mr. Robert Morris.” That's why I asked you whether you called Mr. Robert Morris.
Joseph L. Rauh, Jr.: That wasn't our obligation, Your Honor. The --
Felix Frankfurter: But if a man says, “I haven't got the letter,” and he tells you who has it, (Inaudible) your obligation?
Joseph L. Rauh, Jr.: If Your Honor please, may I just explain this right and very clearly here? Mr. Sourwine never at any time suggested he could not ask Mr. Morris and produce a letter. He said, “I will not, because it's privilege. It's confidential.” He never -- there was never in the confines of that courtroom ever a suggestion that the letter was not made available -- was not --
Felix Frankfurter: I'm just (Inaudible) with my reading of English mean that this statement, clearly as possible, that it's now locked up in the safe of Mr. Robert Morris.
Joseph L. Rauh, Jr.: But, if Your Honor, may I suggest to Your Honor --
Felix Frankfurter: Now, you say you prove them to be a liar, and that the totality shows it wasn't -- that that's baseless and it's still in his possession, then I'll listen to you.
Joseph L. Rauh, Jr.: If Your Honor pleases, I don't suggest that Mr. Morris didn't have it, but when the assistant chief counsel comes and says, “It's confidential,” never suggests that if he asks Mr. Morris had given to him, he wouldn't, that there would never in this entire five-year litigation, I would suggest that Your Honors the first person who has ever made the slightest intimation that this document was not available to Mr. Sourwine by the simplest request of Mr. Morris. But Mr. Sourwine said, “This document is confidential and I won't produce it.” This --
Felix Frankfurter: That isn't all he said and I've just read you. I haven't read this record. Could you point out to me where there's a subsequent contradiction of this statement that the doctrine -- that the letter is locked in the safe of the present chief counsel Mr. Robert. I'd be glad if you'll show me. And of course -- in the cases where subpoenas are issued for the production of document, it's a common place, I don't have to tell you about these people, it's a common place that the subpoena must be directed to the custodian of the document and if -- if it's directed to X and X is brought in and says, “I haven't got it,” it's X's, it's in Y's custody, unless he shifted it to -- by its custody after the subpoena, and therefore subject to contempt (Inaudible) you got to go after Y.
Joseph L. Rauh, Jr.: I must respectfully disagree that when you are going after the official representative, testifying at the hearing as the agent of the committee, the only person testifying who says that -- who never claims his document is not available to him, who in fact makes perfectly clear that he couldn't produce it but he says, “I won't because it's confidential.” No one, not even the Government, has ever suggested until -- no one, as I say, until Your Honor raised this point, has ever suggested that Mr. Sourwine representing the committee was not in a position to produce a document which another agent of the committee had and was available to Mr. Sourwine when he says, “I will not give it to you.”
Felix Frankfurter: (Inaudible) case is going to turn on my construction of what I've read to you or your construction of what I read to you, is that what this case is about?
Joseph L. Rauh, Jr.: I don't believe so Your Honor. Now, the Government raised four points. They dropped the one that Court of Appeals raised, they made four where they said, “First, we didn't raised it” and I've told you, (Inaudible) raised probable cause, but we didn't raise the Fourth Amendment.”
Potter Stewart: Now, did you at the trial though?
Joseph L. Rauh, Jr.: Oh, yes.
Potter Stewart: Are you talking about, at least -- I'm talking about two different things.
Joseph L. Rauh, Jr.: Fourth, Fifth and First Amendment probable cause, we raised at the trial and the Court of Appeals and in this Court on petition for cert --
Potter Stewart: Have you got a handy reference to the transcript of what you've raised in the trial?
Joseph L. Rauh, Jr.: Right at the very beginning on page 40, you will see that he's already answering me Mr. -- I may say he used the language of Mr. Rauh that -- this is Mr. Hicks, at the bottom of page 40, the man off the street could be off the street and ask, “Are you on one of the persons against whom we would do it.” “I had already prior to that time said that you couldn't call a man off the street.” Again, on page 37, I say, the middle of page 37, I'm quoting myself, “I would say that that is both a violation of Fourth and Fifth Amendments. It's an absence of probable cause.” Now, the second Government argument is the Fourth Amendment does not apply to subpoenas to testify. They say -- I must say that this -- it's a little hard to believe this sentence, but the Government of page 44 of their brief says, “The requirement that a person appeared briefly before a congressional committee is not subject to the Fourth Amendment.” I don't know what the “briefly” means. The requirement that you appear briefly at the police station would be under the Fourth Amendment. It seems to me the requirement you appeared briefly before a congressional committee to have your mind searched is certainly under the Fourth Amendment. Well, Your Honors have settled this -- Watkins, Barenblatt, and Wilkinson, all contain statements that search and seizure and probable cause apply. The Government says, “That's only the First Amendment, not the Fourth.” But I suggest --
Potter Stewart: Did any one of those three opinions talking -- mentioned the Fourth Amendment?
Joseph L. Rauh, Jr.: Yeah, they mentioned --
John M. Harlan II: (Inaudible) news to me, I was just wondering where did you find the Fourth Amendment (Voice Overlap) --
Joseph L. Rauh, Jr.: Yeah, they mentioned -- they used the language of the Fourth Amendment. I didn't suggest they used the Fourth Amendment. I was very -- the Watkins case, “Witnesses cannot be subjected to unreasonable search and seizure.” That's certainly the language of the Fourth Amendment. Barenblatt says, that this case did not involve indiscriminate dragnet procedures lacking in probable cause. Now, search and seizure and probable cause are the language of the Fourth Amendment. There's no other Amendment that those words refer to.
Felix Frankfurter: Let me ask you this general question Mr. Rauh. If I'm subpoenaed by a committee of Congress, let's forget this committee, any committee, the agricultural committee, can I say and if I had – (Inaudible) just to review my point sir, and I say, “Would you please tell me why you're asking me to appear? I've had the subpoena. But before I answer any question, you must tell me why you called me?” Is that your position?
Joseph L. Rauh, Jr.: If I say, I do not think you have probable cause or some other phrase, “I'm a victim of accident,” then they must tell you. Actually, Your Honor, may I put your finger on -- on another ground? This is maybe the answer again. Remember all of this happened before Watkins. Everything here happened before Watkins. It is very likely that when he said, “I'm a victim of accident, they had a responsibility to tell him, “No, we have this letter” and as we're making a footnote in our reply brief, it's very possible which Your Honors don't have to go any far that -- than to say just like Your Honor said, when you raised pertinency in Watkins, they -- you have to give him an answer, so very likely when he said, “I'm a victim of accident.” They should have give him an answer.
Felix Frankfurter: Suppose -- Watkins, seems to my understanding -- Watkins relates to the pertinency of the question.
Joseph L. Rauh, Jr.: Yeah.
Felix Frankfurter: I want to know whether people are summoned before -- since Watkins or since evidently from here, here or another, may a witness before -- when he gets his subpoena from the Committee on Agriculture or the joint committee that is now here in this economic testimony, and he is summoned, may say, “Please tell me why you're asking me to appear. No accident, no nothing.” He just wants to know whether they just (Inaudible) and scare him without thought. Somebody had a bright idea to call Mr. Jones or Professor Jones, may a witness here at all to say, “Please tell me why you've summoned me.”
Joseph L. Rauh, Jr.: I believe yes, Your Honor.
Felix Frankfurter: Alright.
Joseph L. Rauh, Jr.: But I would say in this particular case where he said I'm a victim of accident and it was a fortiori ten times over.
Felix Frankfurter: Well.
Joseph L. Rauh, Jr.: Now, in our judgment, the Fourth Amendment does apply. I mean, under our Bill of Rights, no more can a congressional Committee without probable cause search a man's mind in a (Inaudible) concession's pockets. This is the -- the Fourth Amendment actually uses the word persons. It's the first word in the Fourth Amendment.
Felix Frankfurter: But constable can't do it, but he -- if he had -- if a constable -- I'm sorry to trouble you, but I'd like to understand something that's so unsettled in my mind. But if a constable has a subpoena, may the witness say, “I won't go with you until you tell me why they issued this subpoena.”
Joseph L. Rauh, Jr.: They can't say that to a constable but he can --
Felix Frankfurter: To say it in court?
Joseph L. Rauh, Jr.: But he can quash everything that happened as a result of it.
Felix Frankfurter: What he does is -- if for some reason, the subpoena is inadequate under -- on such the particular Fourth Amendment, he can move to quash the subpoena. As I understand, there's nothing like that has done here, was it?
Joseph L. Rauh, Jr.: Yes.
Felix Frankfurter: I thought --
Joseph L. Rauh, Jr.: He will try not to be sworn, if Your Honor please. He fought -- Mr. Shelton fought this all the way --
Felix Frankfurter: I understand --
Joseph L. Rauh, Jr.: (Inaudible)
Felix Frankfurter: But I understand that a new subpoena was issued in his proper name, is that right?
Joseph L. Rauh, Jr.: Yes, but without probable cause.
Felix Frankfurter: If you get me to say you have to have probable cause, then it's the end of the case.
Joseph L. Rauh, Jr.: Precisely, Your Honor. [Laughter] That's exactly what I'm trying to do.
Felix Frankfurter: I know you're trying to do that.
Joseph L. Rauh, Jr.: And I'd also -- what occurred to me that on the previous decisions of this Court, the Court said nothing except that no man in this land can be called before a congressional Committee without probable cause. I have so read pages --
Felix Frankfurter: Where -- give me one decision that's so decided that.
Joseph L. Rauh, Jr.: I would say, for example, that Boyd and Brimson, both of which are subpoenas duces tecum are no different insofar as the -- as the principle is concerned, there's no difference between the subpoena duces tecum and the subpoena to testify, and you have many times held that a man cannot be called before a congressional committee with documents without probable cause and so it seems to me it's the same rule with subpoena (Inaudible)
Felix Frankfurter: (Inaudible), is this Brimson?
Joseph L. Rauh, Jr.: Yes, Your Honor.
Felix Frankfurter: I mean I.C.C. against Brimson?
Joseph L. Rauh, Jr.: Yes.
Felix Frankfurter: In 154. I'm learning a lot of laws, but that's the fair state, Mr. Rauh.
Joseph L. Rauh, Jr.: Now, the Government doesn't deny that the First Amendment applies. The Government doesn't deny that the First Amendment applies and there must be a likelihood even the Government doesn't claim -- making -- you can just call these people. They say there must be a likelihood.
William J. Brennan, Jr.: Well, that's because of the --
Joseph L. Rauh, Jr.: (Inaudible)
William J. Brennan, Jr.: -- of the inquiry (Voice Overlap) --
Joseph L. Rauh, Jr.: No, they say the First Amendment. They say it is --
William J. Brennan, Jr.: (Inaudible) within the area of the First Amendment, that's --
Joseph L. Rauh, Jr.: No, they said that nobody can be called without likelihood. They concede that much. I don't know what you do when you start with the word likelihood and either way probable cause because as you run away from likelihood, what likelihood mean? Pretty soon, you're at possibility and not probability; nevertheless, the Government says it's all a matter of likelihood. Well, in our judgment, the Fourth Amendment applies as well as the First. Well, I want to close this today's session on this note. There is nothing in this record, nothing in this record that shows either probable cause or likelihood, that is the real -- that is the ground on which there must be an acquittal. There is not -- assuming the Government is right that it's only likelihood, assuming I'm wrong that it has to be probable cause under the Fourth Amendment, there's nothing to show likelihood, because the only thing on which they predicate likelihood of information is a letter that was withheld. In other words, the Government couldn't quite say we're relying on this letter. They used the letter five times in their brief but they never explained how they can rely on it when it was withheld. They admit they have to prove likelihood. They don't just show any ground in which they can rely on the letter. They admit there is nothing else. So you know what they finally come up with? They've come up with the argument that it's unreviewable. They have come up now finally, if Your Honors will look on pages 59 and 60 of the Government's brief, their final argument is this Court has no grounds on which to review. You cannot review whether there was a likelihood and I would just like to read this sentence from the concurring opinion in Watkins by Mr. Justice Frankfurter, which seems to me that answer the Government's unreviewability argument better than any way I could put it. “By making the federal judiciary, the affirmative agency for enforcing the authority that underlies the congressional power to punish for contempt, Congress necessarily brings into play the specific provisions of the Constitution relating to the prosecution of our offenses and those implied restrictions under which the Court functions.” Now, if Your Honors please, the Government has admitted, they have to have a likelihood of information from this witness in order to call it. We said it's probable cause but they admit likelihood. The only likelihood is a document that's been withheld wrongfully under the confrontation part of the Sixth Amendment. This Court has made clear that the -- well, its processes will not be used to punish people criminally unless the Sixth Amendment, unless the processes of the Court can be upheld. Therefore, even on the Government's theory of likelihood, there is no possible way in which this conviction can be sustained because it just so many words, the Government in five years of litigation has never told us how they could use this letter. I hope tomorrow, we will find out at long last what the Government's theory is. They've thrown away the theory of the Court of Appeals namely, that you could anybody out in the newspapers. They have said -- they have relied on a letter that we weren't shown under circumstances where it's quite obvious. We made a prime facie case of incredibility even though we didn't have to, and now they say to us at a final matter, this is unreviewable. Your Honors cannot question whether there was the likelihood. In other words, the Government's position in this Court is really back to where I was in the District Court when the prosecutor said we can call the man off the street.
Earl Warren: We'll recess.